Title: From Alexander Hamilton to Hall Tufts and others, 26 May 1800
From: Hamilton, Alexander
To: Tufts, Hall


          
            Gentlemen,
            Head Quarters Union Brigade May 26th. 1800
          
          I have received your letter of the twelfth instant, and regret that causes of dissatisfaction should have arisen. Representations of a similar kind have been made to me from other quarters. The time period, however, appointed for the disbandment of the additional regiments is so near at hand that it is impossible to make the necessary enquiries for readjusting the arrangement of rank—I therefore do not incline to go into the measure
          Capn. Tufts &c &c—
        